EXHIBIT 10.15




FIRST AMENDMENT

TO

THE STANDARD REGISTER COMPANY

OFFICERS’ SUPPLEMENTAL NON-QUALIFIED RETIREMENT PLAN

RESTATED EFFECTIVE JANUARY 1, 2007







This First Amendment to The Standard Register Company Officers’ Supplemental
Non-Qualified Retirement Plan, Restated Effective January 1, 2007 (the “Plan”)
is made this ____ day of December 2008.

WHEREAS, the Plan provides that it may be amended by a written instrument of The
Standard Register Company (the “Company”); and

WHEREAS, the Company has determined it advisable to amend the Plan.

NOW THEREFORE, effective January 1, 2008, the Plan is amended as follows:

1.

Section 4.1 is amended by adding a new paragraph at the end thereof to read as
follows:

Notwithstanding the foregoing provisions of this Section 4.1, all distributions
shall be made within the 90-day period following the date payment is due or in
the event payment is due as a resulting death, within 90 days of the date of
death.

Executed this ____ day of December 2008.




THE STANDARD REGISTER COMPANY




By:  ____________________________




Title:  ___________________________












